Citation Nr: 0211949	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from May 1941 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 RO decision 
which denied service connection for a heart disorder.  In 
November 2000, the Board remanded this issue to the RO for 
further development.  In March 2002, the Board determined 
that additional development of the evidence by the Board was 
indicated under 38 C.F.R. § 19.9, and such was thereafter 
accomplished.  [The Board notes the RO also denied secondary 
service connection for a heart disorder claimed as being 
related to a service-connected right knee condition.  
However, in light of favorable Board action on the claim for 
direct service connection for a heart disorder, the Board 
need not address the question of secondary service 
connection.] 


FINDING OF FACT

The veteran's current heart disorder began during service.  


CONCLUSION OF LAW

A heart disorder was incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1941 
to December 1945.  His service medical records indicate that 
at the time of a May 1941 entrance examination, his 
cardiovascular system was noted to be normal.  A June 1941 
treatment entry noted that the veteran complained of 
headaches for the previous five years with a severe headache 
that morning.  It was noted that the veteran had an irregular 
pulse with a dropped beat.  A June 1941 hospital admission 
report noted that the veteran was hospitalized with a chief 
complaint of a headache.  It was noted that a history was 
given of shortness of breath on exertion, palpitation of the 
heart and irregular rhythm of the heart.  A June 1941 medical 
report noted that the veteran had palpitations of the heart 
and indicated working diagnoses including rule out organic 
heart disease.  The June 1941 hospital physical examination 
report noted a blood pressure reading of 110/60.  As to the 
veteran's heart, it was reported that the point of maximal 
impulse was diffused and that the outline of cardiac dullness 
increased to the left and downward.  The report also 
indicated that the first sound was faint and partly replaced 
by a blowing murmur.  The final summary did not refer to a 
heart disorder.  

The veteran was hospitalized again in July 1941.  At that 
time, a July 1941 hospital physical examination noted a blood 
pressure reading of 118/74.  It was reported that the 
veteran's heart was normal in size and shape and normal in 
rate and rhythm.  There was a loud systolic mitral murmur 
noted to be present which transmitted to the axilla.  A June 
1942 hospital physical examination report included notations 
that the veteran's vascular system and heart were normal.  A 
June 1942 listing of treatment received by the veteran 
indicated that he was treated for hypertension in June 1942.  
The service medical records also indicate that the veteran 
received treatment for a dislocation of the patella of the 
right knee in September 1945.  A September 1945 treatment 
entry noted a normal blood pressure reading.  The December 
1945 separation examination included a notation that the 
veteran's cardiovascular system was normal.  The blood 
pressure reading was reported as "90/70."  It was also noted 
that the veteran had instability of the right knee with 
subpatellar crepitation.  

The veteran underwent a VA general medical examination in 
February 1947.  The examiner noted that there was no 
arrhythmia of the heart.  The blood pressure reading was 
130/100.  There was a notation that the veteran's 
cardiovascular system was normal.  The diagnosis concerned a 
right knee disorder. 

The veteran underwent a VA general medical examination in 
August 1949.  The examiner indicated that the veteran's 
cardiovascular system was normal.  The blood pressure reading 
was 102/66.  The diagnoses did not refer to a heart disorder.  

Private treatment records dated from 1979 to 1983 indicate 
that the veteran was treated for several disorders.  A June 
1981 report from a private physician noted that the veteran 
had a history which included a heart murmur.  The diagnoses 
included a mitral heart murmur.  A November 1983 private 
physician report also related diagnoses which included mitral 
heart murmur.  

A March 1989 VA treatment entry noted that the veteran was 
seen for evaluation of left chest pain for the previous three 
or four weeks.  He reported that he had been treated at a VA 
facility in the spring of 1988 for an episode of shortness of 
breath.  The blood pressure reading was 120/64 and it was 
noted that an electrocardiogram showed paroxysmal atrial 
ventricular block.  A March 1989 report of a chest X-ray 
related an impression of cardiomegaly from previous studies 
with no active pulmonary infiltrates noted.  

An August 1989 private treatment report from R. Bell, M.D., 
noted diagnoses including mitral valve prolapse.  

VA treatment records dated from 1989 to 1994 show that the 
veteran was treated for multiple disorders including 
variously diagnosed cardiovascular disorders.  An October 
1989 entry noted that the veteran had cardiomegaly with 
normal blood pressure.  A March 1990 radiological report, as 
to the veteran's chest, related an impression which included 
cardiomegaly (left ventricular enlargement) without frank 
congestive heart failure.  Symmetrical apical and lateral 
pleural thickening was also noted.  A September 1990 entry 
noted that the veteran was seen for follow-up of degenerative 
joint disease and heart disease.  A blood pressure reading of 
130/60 was noted.  A November 1990 entry related an 
assessment of cardiomegaly.  

A June 1992 report of an electrocardiogram showed sinus 
bradycardia with atrioventricular block.  A July 1992 report 
noted that the veteran was seen for follow-up of problems 
including heart disease.  It was stated he had 
arteriosclerotic heart disease.  The blood pressure reading 
was 130/70.  A January 1993 entry noted that the veteran had 
a history which included cardiac hypertrophy.  A March 1994 
entry noted that the veteran was seen for follow-up of his 
hypertension, heart disease and vertigo.  A blood pressure 
reading of 130/70 was indicated at that time, and there was 
also a notation that the veteran had arteriosclerotic heart 
disease.  An April 1994 entry related a blood pressure 
reading of 160/70.  An August 1994 entry referred to 
arteriosclerotic heart disease.  The blood pressure reading 
was 142/64 and there was an assessment of no acute distress.  
A September 1994 entry noted that the veteran complained of 
chest pain.  The assessment was chest pain and rule out 
myocardial infarction and possible congestive heart failure.  
A September 1994 report from a VA medical administrative 
officer indicated that the veteran had been treated for 
disorders including arteriosclerotic heart disease at a VA 
outpatient clinic.  

In a September 1994 statement, the veteran reported that he 
had been told by a physician that his arteriosclerotic heart 
disease was a result of his service-connected disabilities.  

VA treatment records dated from October 1994 to October 1996 
refer to continued treatment.  Multiple blood pressure 
readings were reported.  An August 1995 treatment entry noted 
an assessment which included congestive heart failure.  A 
January 1996 treatment entry noted that the veteran was seen 
with complaints of chest pain.  The assessment was unstable 
angina and possible mitral valve prolapse with cardiac 
dysfunction.  An April 1996 treatment entry indicated an 
assessment which included mitral valve prolapse and a July 
1996 entry related an assessment of arteriosclerotic heart 
disease.  An August 1996 entry related an assessment which 
included mitral valve prolapse.  

Private treatment records dated from October 1996 to November 
1996 show that the veteran was treated for several disorders.  
An October 1996 hospital history and physical report related 
an impression which included congestive heart 
failure/episodic premature ventricular contractions.  The 
October 1996 discharge summary noted diagnoses including 
congestive heart failure by history.  

VA treatment records dated from 1997 to 1999 reflect that the 
veteran was treated for disorders including a heart disorder.  
Multiple blood pressure readings were also reported.  A 
January 1997 entry noted that the veteran had 
arteriosclerotic heart cardiovascular disease, angina, and 
mitral valve prolapse with arrhythmia.  A March 1997 entry 
related an assessment which included mitral valve prolapse, 
and July 1997 and March 1998 entries referred to assessments 
which included mitral valve prolapse and congestive heart 
failure, compensated.  A May 1998 entry indicated an 
assessment of mitral valve prolapse and supraventricular 
tachycardia.  

The veteran underwent a VA cardiovascular examination in 
February 2001.  It was noted that his medical records were 
reviewed.  The doctor discussed the veteran's service medical 
records as well as more recent treatment records including 
January 2001 electrocardiogram and echocardiogram results.  
Following current examination, the diagnoses were mitral 
valve prolapse and pulmonary hypertension.  The examiner 
commented that from a review of the service medical records, 
it appeared that the heart murmur was first detected in June 
1941.  The examiner stated that though a definite diagnosis 
was not established at that time, it was likely that the 
murmur represented mitral valve prolapse.  The examiner 
remarked that it was his opinion that the veteran had mitral 
valve prolapse when he was in the service.  

In denying service connection for a heart disorder, the RO 
stated that the veteran's mitral valve prolapse was a 
congenital or developmental condition.

In August 2002, another VA physician noted that the veteran's 
claims folder was reviewed, including the report of the 
February 2001 VA examination.  The doctor indicated that the 
only cardiac condition mentioned in the report was mitral 
valve prolapse and that nothing was mentioned about 
hypertension or arteriosclerotic heart disease.  The 
physician stated that the veteran's medical records indicated 
that his symptoms started with chest pain in 1996 and 
shortness of breath at the same time (exact time of onset not 
mentioned in the records).  The physician reported that it 
was not possible to give an etiology of mitral valve prolapse 
and that it could be congenital or acquired.  It was noted 
that no specific findings were available to differentiate 
between the two.  The physician indicated that a review of 
the February 2001 cardiovascular examination report did not 
mention any cardiac conditions other than mitral valve 
prolapse.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for a heart 
disorder.  Identified relevant medical records have been 
obtained, and a VA examination with medical opinion has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including organic heart disease and hypertension, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 111; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records indicate that when he 
was evaluation for possible organic heart disease in 1941, 
and there were various heart irregularities noted including a 
mitral valve murmur.  He reportedly was seen for hypertension 
in service in 1942, although no specific elevated blood 
pressure readings were reported.  The 1945 service separation 
examination included a notation that the veteran's 
cardiovascular system was normal.  

A 1947 VA examination indicated elevated blood pressure, 
although there was no specific diagnosis of hypertension.  
Medical records since the 1980s relate the veteran was 
treated for variously diagnosed heart and other 
cardiovascular disorders, including mitral valve prolapse, 
hypertension, and arteriosclerotic heart disease.  

The diagnoses at the 2001 VA examination were mitral valve 
prolapse and pulmonary hypertension.  The examiner opined 
that from a review of service medical records it appeared 
that the veteran had mitral valve prolapse when he was in the 
service.  The RO stated that mitral valve prolapse is a 
congenital or developmental condition; service connection is 
precluded for congenital or developmental defects.  38 C.F.R. 
§ 3.303(c).  However, in a 2002 medical opinion from another 
VA doctor, it was noted that the veteran's mitral valve 
prolapse could be either congenital or acquired.  Since 
doctors are unsure on this point, the Board gives the benefit 
of the doubt to the veteran (38 U.S.C.A. § 5107(b)), and 
finds that his mitral valve prolapse is acquired, not 
congenital.

There is no evidence of a heart disorder before the veteran's 
service.  Although mitral valve prolapse was not specifically 
diagnosed in service, there were abnormal heart findings in 
service, and there are competent medical opinions from the 
VA's own doctors which place the onset of the condition, 
first diagnosed after service, during active duty.  38 C.F.R. 
§ 3.303(d).  It is unclear if the veteran currently has 
arteriosclerotic heart disease as such was not diagnosed on 
the last VA examination.  However hypertension is a known 
precursor of such condition.  See comments accompanying 
"cardiovascular-renal disease-including hypertension" at 
38 C.F.R. § 3.309(a).  Significantly, hypertension was 
reported in service, an elevated blood pressure reading was 
shown on the first VA examination after service, and 
hypertension was reported some years after service.  

After considering all the evidence, the Board finds that the 
veteran's current heart disorder began during his active 
duty.  The heart disorder was incurred in service, and 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in making this decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a heart disorder is granted.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

